Citation Nr: 1235773	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus prior to February 15, 2011, and in excess of 40 percent therefrom.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from September 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran an increased rating for his diabetes with ocular hypertension. 

Historically, this matter was before the Board in October 2010, along with a claim of entitlement to service connection for a bilateral skin disorder of the feet (claimed as jungle rot).  Both issues were remanded for additional development.

A May 2011 rating decision granted the service connection claim.  There has been no notice of disagreement concerning the percentage disability rating of record.  Thus, the Board no longer has jurisdiction over this issue.  The May rating decision also increased the Veteran's service-connected diabetes mellitus rating from 20 percent to 40 percent effective February 15, 2011 (the date of the most recent VA examination).  Consequently, the diabetes mellitus issue has been recharacterized as reflected on the title page.

A May 2011 deferred rating decision documented that the June 2006 rating decision granting the Veteran service connection for ocular hypertension was in error.  In a June 2011 rating decision, the Veteran was informed of the RO's proposal to sever service connection for bilateral ocular hypertension based on clear and unmistakable error (CUE).  

In a January 2012 rating decision, service connection for bilateral ocular hypertension was severed effective October 1, 2011, based on CUE.  The Veteran has not issued a notice of disagreement with this determination.  Consequently, that issue is not before the Board at this time.



FINDINGS OF FACT

1.  Prior to February 15, 2011, the Veteran's type 2 diabetes mellitus has not required any regulation of activities.

2.  From February 15, 2011, the Veteran's type 2 diabetes mellitus has not been manifested by episodes of ketoacidosis or hypoglycemic reactions, and he has not  required any hospitalizations as a result of his diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus prior to February 15, 2011, and a rating in excess of 40 percent therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in October 2005, March 2006, and October 2006 that together fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006 and October 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Notably, the claim was re-adjudicated after all critical notice was provided.  See September June 2011 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA examinations in July 2006, November 2007, and February 2011 to assess the current severity of his diabetes.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's pertinent treatment records and VA examination reports.  The Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Moreover, Virtual VA has been reviewed and no outstanding treatment records have been identified or uploaded.

Additionally, there was substantial compliance with the October 2010 VA remand instructions regarding the issue being decided on appeal.  An examination was afforded to evaluate the severity of the Veteran's diabetes in February 2011, and a May 2011 was also arranged to evaluate any ocular complications associated therewith.  As noted above, the examinations are deemed adequate for rating purposes.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Again, prior to February 15, 2011, a 20 percent rating is in effect for the Veteran's diabetes mellitus.  A 40 percent evaluation is in effect therefrom.  He is seeking ratings in excess of those amounts.

VA treatment records dated from September 2004 through January 2011 show no evidence that the Veteran's activities had been regulated.  

On July 2006 and November 2007 VA examinations, the Veteran denied any history of ketoacidosis or hospitalizations specifically for diabetes mellitus.  No restriction of activities was shown.

On February 2011 VA examination, the Veteran reported symptoms of drowsiness, weakness, and loss of energy.  He denied ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran's activities of daily living were affected in that he experienced lethargy, more so when his blood sugar was elevated.  The examiner noted that the Veteran was advised not to exert himself by his health care physician.

VA treatment records dated from March 2011 to June 2011 show no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Code 7913 (2011). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156(2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

The Board has thoroughly reviewed the entire record, to include VA examinations conducted in July 2006, November 2007, and February 2011, as well as post service treatment records.  Prior to February 15, 2011, there is no evidence that the Veteran's activities have been regulated due to his service-connected diabetes mellitus.  Considering the pertinent evidence of record in light of the above-noted criteria, the Board finds that the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met during the appellate period prior to February 15, 2011.

From February 15, 2011, the Veteran's type II diabetes mellitus has met the criteria for a 40 percent evaluation, but no higher.  Indeed, he has not been shown at any time since February 15, 2011, to have suffered any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Thus, a rating in excess of 40 percent is not warranted for any portion of the rating period from February 15, 2011.

The Board additionally notes that the Veteran is compensated for peripheral neuropathy of all four extremities.  Moreover, service connection has been granted for diabetic nephropathy, erectile dysfunction, and venous stasis dermatitis of the lower extremities as complications of his diabetes mellitus.  There is no indication in the treatment records that the Veteran has complained of or been treated for any other disability related to his diabetes mellitus.  Therefore, additional separate evaluations for complications of diabetes are not warranted here. 

Extraschedular Consideration:

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of diabetes mellitus, but the pertinent evidence, as discussed above, reflects that those manifestations are not present in this case.  Indeed, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to evaluate the disabilities, the disability pictures are not shown to be exceptional or unusual, and therefore, referral for extraschedular consideration is not in order.

TDIU:

The Board notes that the Veteran was granted Individual Unemployability from January 29, 2003 to February 15, 2011; however, from February 15, 2011, the Veteran has been in receipt of a 100 percent combined evaluation for compensation.  Consequently, TDIU has not been in effect from February 15, 2011k, onward.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus prior to February 15, 2011, and in excess of 40 percent therefrom is not warranted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


